Citation Nr: 0200587	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.W.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia, regional 
office (RO).  In a decision of January 1999, the RO granted 
service connection for post-traumatic stress disorder, and 
assigned a 30 percent initial disability rating.  In May 
1999, the RO increased the initial disability rating to 50 
percent.  At that time the RO also denied entitlement to a 
TDIU.  

The veteran provided oral testimony before a hearing officer 
at the RO in February 2001, and before the undersigned Member 
of the Board in Washington D.C. in November 2001, transcripts 
of which have been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999); withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to assist and the 
duty to notify are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The law is applicable to both of the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board notes that the claims 
file reflects that the veteran receives disability benefits 
from the Social Security Administration.  The veteran 
testified during the hearing held in November 2001 that he 
was awarded disability benefits by the Social Security 
Administration based on the impairment from his service-
connected PTSD.  

VA has an obligation to obtain records from the Social 
Security Administration as they may contain information which 
is relevant to the claim for VA benefits. See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  Under the new act, the VA has an obligation to 
secure records in the custody of the Federal government 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 2001).  




The formal November 1998 VA special psychiatric examination 
of the veteran was conducted by the examiner without access 
to the veteran's claims file.  While the primary purpose of 
the examination at that time was to ascertain whether PTSD 
was present, another purpose of the examination was to 
ascertain the extent of severity of PTSD.  The fact that the 
November 1998 VA examination was conducted without access to 
the appellant's claims file renders the subject examination 
inadequate for rating purposes.  See also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) ("[F]ulfillment of the statutory 
duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).  Accordingly, further development 
is warranted.

More recently dated correspondence on file (March 10, 2000) 
from a VA staff psychiatrist notes the veteran's unable to 
keep a job and that he may not be able to obtain any 
meaningful employment.  No additional supportive information 
was provided.  Contemporaneous and comprehensive examination 
of the veteran in additional to acquiring of his medical 
records from the Social Security Administration would 
materially assist in the adjudication of his appeal.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  


In this regard, the RO should request the 
veteran to identify the names, address, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.

After obtaining any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertaining to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exists or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2); 66 Fed. Reg. 45, 620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159(e)).

4.  Thereafter, the RO should arrange for 
a VA special psychiatric examination of 
the veteran, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of PTSD.

The claims file, a copy of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The psychiatric examiner must identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by PTSD.  If there are 
other psychiatric disorders found, such 
as depression, etc., the examiner must 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  

If there are different psychiatric 
disorder, the examining psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with and are part of, or caused by, the 
service-connected PTSD.

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD and, if so 
related, whether the veteran's PTSD has 
any effect on the severity of any other 
psychiatric disorder.  Any necessary 
special studies, including psychological 
testing, should be accomplished.

The VA examiner should assign the 
appellant's PTSD and any associated 
disorder such as depression, a numerical 
code under the GAF consistent with the 
criteria in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD and 
any associated disorder is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD 
and any associated disorder, bearing in 
mind his entire social-medical history, 
particularly, any degree of industrial 
impairment caused by one or more 
nonservice-connected disorders.

The VA examiner should also describe how 
the symptoms of the appellant's PTSD and 
any associated disorder affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may result in a denial of 
his claims.  38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to the 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 50 
percent for PTSD.  In so doing, the RO 
should document it s consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2001), and Fenderson v. West, 12 Vet. 
App. 119 (1999), as warranted.  The RO 
should also readjudicate the claim of 
entitlement to a TDIU.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


